Case 6:21-cv-01245-CEM-GJK Document 1-7 Filed 08/02/21 Page 1 of 8 PagelD 42

February 24, 2021

VIA E-MAIL ONLY
kevincmaxwell@gmail.com

Kevin C. Maxwell, Esquire

Law Offices of Kevin C. Maxwell
733 West Colonial Drive
Orlando, Florida 32804

Subject: Rare Breed FRT-15
Dear Kevin:

My consulting firm, Rick Vasquez Firearms, LLC was asked to provide an opinion
concerning the classification of Rare Breed Triggers model FRT-15 trigger. As part of my research
and analysis, I have reviewed a Rare Breed Trigger installed in a firearm, along with the video on the
operating principles, I additionally reviewed previous ATF Firearms Technology Branch rulings on
machineguns and rate of fire increasing triggers and utilized my extensive experience in firearms
technology classification related matters. This experience includes, among other things, over two
decades in the United States Marine Corps, work as a firearms instructor, and fifteen years with the
Bureau of Alcohol, Tobacco and Firearms, including time as the acting chief of ATF’s Firearms
Technology Branch — the branch of ATF charged with rendering firearms classification decisions.

As a consultant, I have worked with numerous federal firearm licensees with regard to ATF
regulatory compliance and related matters, including a number of firearm manufacturers.
Accordingly, and while my analysis and opinions are set forth in additional detail below, it is my
opinion that the Rare Breed Triggers FRT-15 trigger is a legal semi-automatic trigger and does not
constitute a machinegun pursuant to the National Firearms Act.

I. LEGAL DEFINITIONS AND BACKGROUND:

Under 18 U.S.C. § 921(a)(3), the Gun Control Act of 1968 (“GCA”) defines the term
“firearm” to include “any weapon (including a starter gun) which will or is designed to or may be
readily converted to expel a projectile by the action of an explosive ... [and] ... the frame or receiver
of any such weapon...” Moreover, under 26 U.S.C. § 5845(b), the National Firearms Act of 1934
(“NFA”) defines “machinegun” to include “any weapon which shoots, is designed to shoot, or can be
readily restored to shoot, automatically more than one shot, without manual reloading, by a single
function of the trigger. This term shall also include the frame or receiver of any such weapon, any
part designed and intended solely and exclusively, or combination of parts designed and intended,
for use in converting a weapon into a machinegun, and any combination of parts from which a
machinegun can be assembled if such parts are in the possession or under the control of a person.”
(emphasis added). Thus, the question presently under consideration is whether the Rare Breed
Triggers FRT-15 falls within the definition of “machinegun” under the NFA.

EX hibit “O°
Case 6:21-cv-01245-CEM-GJK Document 1-7 Filed 08/02/21 Page 2 of 8 PagelD 43

RICK VASQUEZ FIREARMS, LLC
February 17, 2021
Page 2 of 3

I. APPLICATION AND ANALYSIS:

As a preliminary matter, it has long been ATF’s position (dating back to the late 2000) that
semi-automatic rifles that did not use electronics, springs or hydraulics to reset the trigger were not
machineguns. The FRT-15 has a redesigned trigger, hammer, and a locking bar that functions asa
disconnector. This system forces the trigger to mechanically reset and allows the shooter to pull the
trigger in a rapid movement.

The FRT-15 is designed to fire in the following manner:

e With the firearm loaded and placed in the fire position.

e The shooter pulls the trigger, and it disengages from the hammer.

e The hammer engages, the hammer in turn striking the primer of the round in the chamber
and the firearm fires.

e During the extraction and ejection phase of the cycle of operation, the hammer is cocked
from inertia of the bolt carrier group (BCG) traveling back from gas pressure.
Simultaneously as the hammer is cocked, the hammer forces a reset of the trigger.

e When the trigger is reset, the locking bar swings forward and engages the trigger,
mechanically locking it in the cocked or ready to fire position. This action can be felt by the
pushing of the trigger finger forward..

e As the BCG gets to its final forward position, the locking bar is disengaged by the bolt
allowing the previously locked trigger to be pulled for the follow-up shot.

This cycle of operation is nothing other than the FRT pushing the trigger and trigger finger forward
allowing the shooter to pull the trigger rapidly. The shooter can simply pull and release the trigger
for a standard rate of fire. Accordingly, since ATF interprets the term “single function of the
trigger” in the NFA definition of machinegun to mean a single movement of the trigger. Each “pull”
of a trigger constitutes a single movement.

The FRT-15 trigger is specifically designed to fire a single shot on each movement of the
trigger. My evaluation which included a thorough evaluation of the parts, operating principle, anda
test fire, of the FRT-15 in an AR1S5 type rifle, verified that it fired only when the trigger is pulled.
The reset function of the trigger pushes the trigger finger back to the fire position allowing the
shooter to shoot rapid semi-automatic fire.
Case 6:21-cv-01245-CEM-GJK Document 1-7 Filed 08/02/21 Page 3 of 8 PagelD 44

RICK VASQUEZ FIREARMS, LLC
February 17, 2021
Page 3 of 3

 

 

TRIGGER

 

d Triggers FRT - Action
UGGERS

 

hitps Aww rarebreeatriggers com 5

Ill. CONCLUSION:

 

The FRT trigger system is a self-contained trigger assembly with a redesigned hammer,
trigger, and locking bar (disconnector). The FRT trigger system does not have an automatic sear nor
does it operate by electronics, springs, or hydraulics, therefore, is nota “machinegun”. Additionally,
there is no verifiable history of ATF opinions to support this trigger being classified as a
machinegun, both in general and specifically pertaining to the underlying design.

Please contact me with any questions or concerns that you may have or should you require
any clarification of me opinion. This letter and the opinions contained therein are intended solely for
your law firm and your client and are not to relied upon by any other individual or entity for any

purposes.

Very truly yours,

Rick Vasquez
Case 6:21-cv-01245-CEM-GJK Document 1-7 Filed 08/02/21 Page 4 of 8 PagelD 45

Rick Vasquez Firearms LLC
235 Deer Creek Road
Winchester VA 22602

540-535-6633

 

Social Security Number:
Country of Citizenship: U.S.
Security Clearance: Previous top secret

EMPLOYMENT

October 2014 - Present
Consultant to FFLGuard and the Firearms Industry

As a consultant to FFLGuard provide expertise on manufacturing of firearms, the NFA,
Imports, AECA and firearms compliance

Active Crisis Consulting

General manager for Active Crisis Consulting
Provide Active Shooter prevention services

Provide security protocols and procedures to private sector and corporate industry
sector

Independent Firearms Consultant

Consultant is contracted to numerous major firearms manufacturers

Provide firearms classification expertise as a non-paid consultant to the Australian
Crime Commission

Served as a firearms expert to the United Nations on the Small Arms and Light
Weapons panel in Brussels, Belgium. Prepared articles on “Home Made
Firearms”, “Parts Kits Firearms”, and provided guidance on trafficking of
firearms

Prepared and presented firearms training based on the Gun Control Act (GCA)
and the National Firearms Act (NFA) to the Federal Bar Association, Northern
VA.

Provide expert advice and testimony in civil litigation pertaining to firearms
Provide services related to firearms identification and classification, as applied to
the GCA and the NFA, to the firearms industry and the private sector

Conducted a firearms identification course to El Salvadoran prosecutors in El
Salvador

Provide evaluations of firearms functionality for product liability cases

Provide training on all aspects of the GCA, NFA, and compliance to the firearms
industry

Developed and led team building events centered around firearms and leadership
Instruct all levels of firearms use and training

Provided expert testimony in cases relating to firearms
Case 6:21-cv-01245-CEM-GJK DocumentZ-7 Filed 08/02/21 Page 5 of 8 PagelD 46

Have performed product evaluations on firearms for importation and
compatibility to current firearms laws

Professional firearms/shooting instructor

Provide expertise in the design of firearms related items to include arm braces for
submission to ATF

Manage a 300 acre 360-degree capable range facility

Develop Standard Operating Procedures (SOPs) for the safe operation of both
indoor and outdoor range facilities

Instruct basic and advanced shooting method

Developed a Cartridge Headstamp Identification Guide for ATF

August 2011 - September 2014
BUREAU OF ALCOHOL, TOBACCO, FIREARMS and EXPLOSIVES (ATF)

Firearms Trafficking and Interdiction Branch, Firearms Operations Division

Program Manager/ Branch Chief, Firearms Training Branch

Developed programs and training on firearms trafficking and interdiction
Assisted Field Operations in identifying and instructing firearms trafficking trends
Assisted in updating and writing all Standard Operating Procedures (SOPs) of the
National Firearms Act Branch (NFA)

Developed specific training on 3D printing, partially complete receivers, and
counterfeit firearms

Trained all Central American and Mexican federal law enforcement counterparts
on U.S. firearms laws and regulations

Served as the firearms expert for Field Operations on all firearms-related subjects
Trained a cadre of the Mexican Naval Infantry in the use of foreign weapons and
machineguns

In conjunction with NATO forces I fired all Bosnian military firearms (in Bosnia)
and recovered the cartridges for entry into NIBIN. This evidence was used in
prosecution in the War Crimes Tribunals.

Presented United States firearms regulations and trafficking trends to Interpol and
the Royal Canadian Mounted Police

Developed foreign weapons identification courses

Developed and presented a course on importation guidelines and United States
Firearms laws to the Australian Federal Police, Australian Crime Commission and
Australian Customs

Provided firearms identification and trafficking training to the Judges of
Guatemalan Supreme Court, which led to collaboration between our countries to
destroy a large cache of firearms that were being trafficked to the U.S.

June 1999 — August 2011

BUREAU OF ALCOHOL, TOBACCO, FIREARMS and EXPLOSIVES (ATF)
Firearms Technology Branch

Assistant Branch Chief, Acting Chief, Firearms Technology Branch (FTB)
Case 6:21-cv-01245-CEM-GJK Document 3-7 Filed 08/02/21 Page 6 of 8 PagelD 47

e Prepared SOPs on for how to conduct live fire training on outdoor and indoor
ranges

e Developed certification standards and safety protocols for indoor range training
and conducting tests in the indoor test range for testing on all firearms such as;
machineguns, handgun, silencers, etc., regulated by the GCA and NFA

e Supervised, organized workload, and trained a staff of 14 personnel, including
eight firearms enforcement officers, one evidence technician, one writer-editor,
one program analyst, and two gunsmiths

e Developed training in all aspects of firearms use and identification. Instrumental
in developing and implementing training for law enforcement counterparts in
several federal, state and local law enforcement agencies

e Served as the expert on all Gun Control Act (GCA) and National Firearms Act
(NFA) identification and classifications

e Wrote Standard Operating Procedures (SOP) for all aspects of FTB operations.
These SOPs have now been used to defend ATF policies in criminal and civil
litigation

e Served as a Firearms (shooting) Instructor

e Instrumental in developing firearms identification training specifically for the
“Southwest Border” program

e Reviewed and corrected all reports prepared on evidence submitted by ATF
special agents

e Served as the expert on classification of items submitted by the firearms industry
for classification under the GCA and the NFA

e Served as the expert on firearms importation guidelines and reviewed all items
submitted for approval for importation

e Developed foreign weapons identification and use training and have provided this
instruction to Secret Service, DEA, ATF , and other Law Enforcement agencies

June 1996 - June 1999
DIPLOMATIC SECURITY SERVICE (DSS)

Firearms Instructor — November 1996 — June 1999

Managed an indoor range and several offsite range facilities
Developed SOPs on how to conduct range operations, shooting techniques, safety
protocols, role of the instructor, and how to determine surface danger zones

e Conducted all manner of firearms training for DSS. Developed training syllabi
for long-range rifle training, fire and maneuver tactics, submachine gun, handgun,
and evacuation techniques under live fire

e Certified the Mobile Security Division and the Tactical Response team as
firearms instructors and how to develop expedient ranges

e Wrote training manuals and training syllabi to cover all aspects of firearms
training

e Developed and conducted training in force protection, IED detection,
surveillance, and counter terrorism

e Instructed the force continuum policy to DSS Special Agents
Case 6:21-cv-01245-CEM-GJK Document 4-7 Filed 08/02/21 Page 7 of 8 PagelD 48

August 1974 - April 1996

UNITED STATES MARINE CORPS
Attained the rank of Master Sergeant and served in many key leadership
roles.

August 1994 - April 1996
Detachment Commander — American Embassy, Moscow, Russia -

January 1993-August 1994
Detachment Commander — American Embassy, Kingston, Jamaica

January 1989- January 1993
Floor Chief — Weapons Training Battalion — Quantico, Virginia
¢ Chief instructor of the USMC precision weapons shop
e Instructed an armorer training course in Colombia, South America, in support of
"Operation Snowcap"
e Certified as a High-Risk Personnel (firearm trainer) instructor
Supervised range operations on pistol and rifle ranges out to 1000 yards

January 1974 - January 1989
e Assisted with the development and introduction of the M16A2 while at Weapons
Training Battalion
Recruiter -Winston Salem NC — and other various duty stations
e Received the award as Non-Commissioned Officer-in-Charge of the Year and was
meritoriously promoted to Gunnery Sergeant

ADDITIONAL QUALIFICATIONS AND AWARDS

e Interstate and Foreign Nexus Instructor

e Testified over 50 times in federal and state court and certified as an expert witness
on firearms statues and regulations. To include for the Defense: Arm Brace case,
USS. v. Wright, Case No. 3:18CR162.

e Distinguished high power rifle shooter

e FFL holder, successful business in custom rifle repair and sales

e Certified armorer for the following gun companies, Ruger, Glock, Smith and
Wesson, and Heckler and Koch

e Received manufacturing and historical instruction at the following firearms sites
both in conus and overseas; Marlin, Savage, H&R Inc., Winchester, Mossberg,
Springfield Armory, Wilson Tools, Sig, Glock, Walther, Mauser, Sig Sauer, etc.

e Completed course of instruction in Principles of Acoustics and the Measurement
of Sound

e Developed a course in recognition of silencers/silencer components and served as
an expert in the classification of silencers and silencer components under federal
statutes

e Wrote numerous training lesson plans in the use and identification of firearms-
related subjects

 
Case 6:21-cv-01245-CEM-GJK Document 1-7 Filed 08/02/21 Page 8 of 8 PagelD 49

5

Richard Vasquez

Trained official government personnel in firearms identification in the following
countries: France, Canada, Colombia, El Salvador, Mexico, Canada, Belize,
Jamaica, Curacao and Guatemala, etc.

Conversant in all aspects of the NFA

Knowledgeable in the requirements of importing firearms and firearms
components

Presented firearms regulations to the Guatemalan Supreme Court

Received public service award from the United States Attorney in the 4" district
Recipient of ATF’s Distinguished Service Medal

Recipient of numerous letters of appreciation from ATF, FBI, and foreign law
enforcement

Headquarters USMC representative to introduce the M16A2 into the hands of 6th
Marine Regiment

Trials testified in last 5 years
CASE NO. 3:18CR162 Kellend Wright Verse DOJ
XXX-XX-XXXX/VA OL #16J867624 Robert Hymes Verse Louden County VA
